Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Dean Melvin appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we deny Melvin’s motion for appointment of counsel and affirm for the reasons stated by the district court. Melvin v. Perritt, No. 5:15-ct-03272-FL (E.D.N.C. June 17, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED